Citation Nr: 1432132	
Decision Date: 07/17/14    Archive Date: 07/22/14

DOCKET NO.  09-18 256	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating higher than 10 percent for right leg shin splints.

2.  Entitlement to an initial rating higher than 10 percent for left leg shin splints.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served on active duty from August 2006 to July 2007.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In February 2011, in support of her claim (which, at the time, was for an initial compensable rating for her shin splints, meaning a rating higher than 0 percent), the Veteran testified at a hearing at the RO before the undersigned Veterans Law Judge of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.

The Board subsequently, in May 2011, remanded the claim for further development.

In a May 2012 decision since issued, on remand, the Appeals Management Center (AMC) granted entitlement to additional compensation for the shin splints, not only increasing the initial rating for this disability from 0 10 percent, but also assigning this level of rating for each leg (i.e., separate ratings instead of just a single, collective rating).  Moreover, the rating increase was made retroactive from the same effective date of July 14, 2007, as the prior rating.  The Veteran since has continued to appeal for even higher ratings.  It is presumed she is seeking the highest possible rating for this disability, absent express indication otherwise, so the grant of a higher rating, but less than the maximum possible rating, does not abrogate the pending appeal.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993).

The claim for even higher ratings requires still further development before being decided on appeal, however, so the Board is again remanding the claim to the RO via the AMC, as the Agency of Original Jurisdiction (AOJ).


The additional issue of entitlement to service connection for a congenital joint disorder aggravated by service has been raised by the record, but has not been initially adjudicated by the RO as the AOJ.  Therefore, the Board does not have jurisdiction over this additional claim, so is referring it to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2013).


REMAND

There has not been compliance with the Board's prior remand directive in determining whether there is a vocational rehabilitation folder; therefore, this claim is again being remanded.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

All pertinent VA treatment records since November 2008 also need to be obtained and considered.

Accordingly, the claims are REMANDED for the following action:

1.  Obtain copies of all VA treatment records concerning the Veteran's shin splints dated since November 2008 and associate them with her claims file so they may be considered.

2.  Determine whether she has a vocational rehabilitation file.  If she does have this file, obtain it.  This request must remain open until either the file or a negative reply is received.  38 C.F.R. § 3.159(c)(2).

3.  Once the above development has been completed, readjudicate the claim for even higher initial ratings for the bilateral shin splints.  If higher ratings are not granted to the Veteran's satisfaction, send her and her representative another supplemental statement of the case (SSOC) and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these remaining claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



